Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000440
                                                         14-JUN-2016
                                                         07:57 AM


                          SCPW-16-0000440

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO BAC HOME LOANS
     SERVICING, LP FKA COUNTRYWIDE HOME LOANS SERVICING, LP,
                           Respondent,

                                 vs.

                 DIANNA NALANI KUPAHU, Petitioner,

                                 and

         HALE AUPUNI COMMUNITY ASSOCIATION, Respondent.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 12-1-2882-11)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Dianna Nalani Kupahu’s

petition for writ of mandamus, filed on May 31, 2016, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

she has a clear and indisputable right to the requested relief

and that she lacks alternative means to seek relief in the

underlying case in the circuit court.     Petitioner, therefore, is

not entitled to the requested writ of mandamus.      See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, June 14, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2